Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered. Claims 1, 3-12 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over DE10343199A1 to Mayser in view of KR1020170068059 to Kim et al. (hereinafter, Kim).
Regarding claim 1, Mayser discloses a vehicle driving assist apparatus comprising: surrounding sensors which detect situations surrounding an own vehicle as vehicle surrounding situations; and driving assist systems which assist a driving operation of a driver, based on the vehicle surrounding situations detected by the surrounding sensors {driver assistance system comprises at least one sensor (surrounding sensors) with an assigned evaluation unit for determining traffic-relevant information (detect situations surrounding an own vehicle as vehicle surrounding situations)(paragraph [0003]); method for displaying information from a driver assistance system in a motor vehicle, the driver assistance system in the activated state depending on available sensor signals (based on the vehicle surrounding situations detected by the surrounding sensors)(paragraph [0001])}. 
Kim discloses that the vehicle driving assist apparatus comprises at least one electronic control unit configured to determine whether the surrounding sensors malfunction; when the at least one electronic control unit determines that at least one of the surrounding sensors malfunctions {the fault diagnostics of the ADAS (Advanced Driver Assistance Systems) sensor are performed by using measurement data of the sensors (page 10, lines 31-34 of the English translation); fig. 1 shows the block diagram of the apparatus (at least one electronic control unit) for the fault diagnostics of the (at least one of the surrounding sensors) sensor (determine whether the surrounding sensors malfunction) for the operator auxiliary system (vehicle driving assist apparatus)(page 10, lines 42-44); the measuring unit (110) includes radar (Radio Detecting And Ranging, RADAR) sensor (113), the lidar (Light Detection And Ranging, LiDAR) sensor (114), the camera (115) etc. (surrounding sensors)(page 11, lines 3-9 of the English translation)}. 
Mayser further discloses that the vehicle driving assist apparatus determine (i) operable driving assist systems corresponding to the driving assist systems which can provide the driver with driving assist in a situation that at least one of the surrounding sensors malfunctions and (ii) inoperable driving assist systems corresponding to the driving assist systems which cannot provide the driver with the driving assist in a situation that at least one of the surrounding sensors malfunctions {the driver assistance system in the activated state depending on available sensor signals between the functional status "ready" (operable), in which an assigned control function can be carried out, and the functional status "not ready" (inoperable), in which the relevant Control function cannot be carried out, changes, and the respective function status is displayed to a driver (paragraph [0001]); driver assistance system comprises at least one sensor [at least one of the surrounding sensors] and can be a lane assistance system, a distance assistance system, etc. (a drive assistance system may operate or not operate in a situation that at least one of the surrounding sensors malfunctions)(paragraph 
Kim further discloses that when the at least one electronic control unit determines that at least one of the surrounding sensors malfunctions, cause a display device to display a display indicating that at least one of the surrounding sensors malfunctions {the output unit (130) outputs visual information informing the failure state of the sensor in the sensor failure (page 12, lines 19-25 of the English translation)}. 
Mayser further discloses: a display indicating a list of the operable driving assist systems in one group and the inoperable driving assist systems in another group such that the display of the operable driving assist systems and the inoperable driving assist systems are both displayed simultaneously in a manner that the driver can visually determine which driving assist systems are operable and which driving assist systems are inoperable based on the simultaneously display of the operable driving assist systems and the inoperable driving assist systems in separate groups {Mayser: the functional status "ready “and the functional status "not ready" are displayed to a driver via display device. (paragraph [0001])}. 
It is noted that given all data related to sensor malfunctions and operability of associated driving assist systems, and a display showing information based on them, separating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor fault diagnostics feature of Kim with the described invention of Mayser in order to display malfunction status of both sensors and driving assist systems thereby facilitating driver’s recognition of operable and inoperable driving assist systems.
Similar reasoning applies to claim 11. 
Regarding claim 3, which depends from claim 1, Kim further discloses that the surrounding sensors include (i) a camera sensor which detects the situation ahead of the own vehicle as the vehicle surrounding situation and (ii) a radar sensor which detects the situation ahead of the own vehicle as the vehicle surrounding situation; and the at least one electronic control unit is further configured to display that one of the camera sensor and the radar sensor malfunctions, using a name collectively expressing both of the camera sensor and the radar sensor even when the at least one electronic control unit determines that one of the camera sensor and the radar sensor malfunctions {the measuring unit (110) includes the radar, (113), the camera (115) etc. (it is in the knowledge generally available to one of ordinary skill in the art that using a name collectively expressing both of the camera sensor and the radar sensor even when the at least one electronic control unit determines that one of the camera sensor and the radar sensor malfunctions in displaying malfunction of sensors)(page 11, lines 3-9, page 12, lines 19-25 of the English specification)}. 

Similar reasoning applies to claim 12. 
Regarding claim 4, Kim discloses a vehicle driving assist apparatus, comprising: a first surrounding sensor which detects a first vehicle surrounding situation corresponding to a situation surrounding an own vehicle to which the vehicle driving assist apparatus is applied; a second surrounding sensor which detects a second vehicle surrounding situation corresponding to the situation surrounding the own vehicle; and at least one electronic control unit which executes (i) a first driving assist system for assisting a driving operation of a driver of the own vehicle, using the first vehicle surrounding situation and the second vehicle surrounding situation and (ii) a second driving assist system for assisting the driving operation, using the first vehicle surrounding situation without using the second vehicle surrounding situation, wherein the at least one electronic control unit is configured to: determine whether the first surrounding sensor malfunctions and whether the second surrounding sensor malfunctions; and cause a display device of the own vehicle to display that (i) at least one of the first and second surrounding sensors malfunctions {the measuring unit (110) includes the radar (a first surrounding sensor), (113), the camera (115) (a second surrounding sensor)(page 11, lines 3-9);  the operator auxiliary system obtains through the sensor the assistant control including the acceleration (a first driving assist system), 
Mayser discloses that (ii) the first driving assist system is inoperable, and (iii) the second driving assist system is operable when the at least one electronic control unit determines that the first surrounding sensor does not malfunction, and the second surrounding sensor malfunctions {it naturally flows out from the teachings of Mayser in view of Kim that the first driving assist system is inoperable, and the second driving assist system is operable when the at least one electronic control unit determines that the first surrounding sensor does not malfunction, and the second surrounding sensor malfunctions, for example, the acceleration assistant control may be operable only with both radar and camera functioning, and the deceleration assistant control may be operable with radar only functioning, (Mayser, paragraphs [0001], [0003], [0004]; Kim, page 7, lines 7-12, page 10, lines 31-34, 42-44, page 11, lines 3-9)}. 
Mayser further discloses: wherein the display of the first driving assist system is inoperable is displayed in one group, the display of the second driving assist system is operable is displayed in another group, the display of the first driving assist system and the display of the second driving assist system are both displayed simultaneously in a manner such that the driver can visually determine which driving assist systems are operable and which driving assist systems are inoperable {Mayser, paragraph [0001]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor fault diagnostics feature of Kim with the described invention of Mayser in order to display malfunction status of both sensors and driving assist systems thereby facilitating driver’s recognition of operable and inoperable driving assist systems.
Regarding claim 5, which depends from claim 4, Kim further discloses that the at least one electronic control unit is further configured to: execute a third driving assist system for assisting the driving operation of the driver, using at least one of the first vehicle surrounding situation and the second vehicle surrounding situation {the operator auxiliary system obtains through the sensor the assistant control including the steering (a third driving assist system) (it is implied that the assistant steering control may use data from at least one of radar or camera)(page 7, lines 13-21 of the English translation)}.  Mayser discloses that the electronic control unit causes the display device to display operable driving assist systems of the first to third driving assist systems in the one group and inoperable driving assist systems of the first to third driving assist systems in the another group when the at least one electronic control unit determines that the first surrounding sensor does not malfunction, and the second surrounding sensor malfunctions {separating status of systems by group in a display is in the knowledge generally available to one of ordinary skill in the art (paragraph [0001])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third driving assist system of Kim and the 
Regarding claim 6, which depends from claim 4, Kim further teaches that the first surrounding sensor detects the situation surrounding the own vehicle within a predetermined range as the first vehicle surrounding situation; the second surrounding sensor detects the situation surrounding the own vehicle within the predetermined range as the second vehicle surrounding situation; and the at least one electronic control unit is further configured to cause the display device to display that at least one of the first and second surrounding sensors malfunctions, using a name collectively expressing both of the first and second surrounding sensors when the at least one electronic control unit determines that the first surrounding sensor does not malfunction, and the second surrounding sensor malfunctions {collectively expressing both only one malfunctions is in the knowledge generally available to one of ordinary skill in the art, (page 10, lines 31-34, 42-44, page 11, lines 3-9, page 12, lines 19-25 of the English translation)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display malfunctions of the surrounding sensors collectively with the invention described by Mayser in view of Kim in order to simplify notice of problem in the surrounding sensors for the driver’s clear and non-confusing recognition. 
Regarding claim 7, which depends from claim 6, Kim further teaches that the first surrounding sensor detects the situation ahead of the own vehicle as the first vehicle surrounding situation; and the second surrounding sensor detects the situation ahead of the own vehicle as the second vehicle surrounding situation {page 11, lines 3-9}. 

Regarding claim 8, which depends from claim 7, Kim further teaches that the first surrounding sensor is a camera sensor, and the second surrounding sensor is a radar sensor {page 11, lines 3-9}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the camera and the radar of Kim with the described invention of Mayser in view of Kim in order to implement the surrounding sensors with a camera and a radar. 
Regarding claim 9, which depends from claim 4, Kim further teaches that the vehicle driving assist apparatus further comprises a setting operation device operated by the driver to operate the first and second driving assist systems, respectively {the operator auxiliary system can be the cruise control (cruise control requires speed setting by the driver and operates acceleration and deceleration of the vehicle)(page 10, lines 37-39)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cruise control of Kim with the described invention of Mayser in view of Kim in order to incorporate a driver settable vehicle assist device, which utilize other vehicle assist devices. 
Regarding claim 10, which depends from 4, Kim further teaches that the first driving assist system automatically controls at least one of an acceleration, a deceleration and a steering of the own vehicle; and the second driving assist system automatically controls at least one of the acceleration, the deceleration and the steering of the own vehicle {page 7, lines 13-21 of the English specification}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate two of the assistant controls of Kim with the described invention of Mayser in view of Kim in order to assist essential navigation functions of a vehicle. 

Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive. The submitted amendment added a limitation, [1] “a display indicating a list of the operable driving assist systems in one group and the inoperable driving assist systems in another group such that the display of the operable driving assist systems and the inoperable driving assist systems are both displayed simultaneously”, based on the contents of the canceled claim, claim 2; and at the end of claim 1, added a limitation, [2] “based on the simultaneously display of the operable driving assist systems and the inoperable driving assist systems in separate groups”, which is basically the repetition of the amended limitation [1].  In the arguments, Applicant basically repeated part of the arguments previously submitted on June 22, 2021. 
The amendments and arguments do not make difference in the rejections, and 103 rejections are maintained for the amended claim set.  

 In response to applicant’s argument that Mayser’s elements 4, 12, 13, 14, 15 do not teach elements of claims 1 or 4, those elements were not directly recited in the office action.  103 rejections were written based on relevant disclosure of Mayser and Kim. In response to argument that the references do not teach the functional limitation of the claims, Examiner notes that the structures taught by the combination of the references teach all elements of claims 1, 4 either directly or indirectly. For example, the limitation, “in a manner that the driver can visually determine which driving assist systems are operable and which driving assist systems are inoperable based on the simultaneously display of the operable driving assist systems and the inoperable driving assist systems in separate groups” does not make any definite patentable distinction, and simply a description of effect for the limitation, “a display indicating a list of the operable driving assist systems in one group and the inoperable driving assist systems in another group such that the display of the operable driving assist systems and the inoperable driving assist systems are both displayed simultaneously”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661              

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661